Granger, J.
'ttanE$íoó: cei i oa . The facts above stated are gathered from the certificate of the trial judge, made to present to this court a question of law for its determination. If the facts are as above stated, toey ought to involve no doubtful question of law. The concluding statement of fact above is not found, in terms, by the district court, but it is our inference from other statements of fact found by it; and from the fact that the court has attached to his certificate an exhibit, and referred us to it, — being the testimony in the case, — we understand that it is expected that we will look to the testimony to satisfy ourselves as to the doubtful question. This we cannot do. Without the facts specifically found, no question of law arises. This point has been, in substance, ruled many times. Hudson v. Railway Co., 59 Iowa, 582; Riddle v. Fletcher, 72 Iowa, 455; Chilton v. Railway Co., 72 Iowa, 690; Winelander v. Jones, 77 Iowa, 401.
2____ cSe^houM" contain. The certificate in this case, with an exhibit attached, covers nearly three closely printed pages, besides the testimony referred to, when ten lines would amply sufficient to present the question, as we understand it. The certificate recites the substance of the testimony of different witnesses, and different proceedings on the hearing of the motion. These matters are all unimportant. The bare statement of facts and the legal point involved is all that is *487required. In such, cases it is not necessary to set out the testimony or the record of the proceeding below, further than is necessary to show that the question certified..is involved in the case. For rulings on this question, see Bennett v. Parker, 67 Iowa, 451; McLenon v. Railway Co., 69 Iowa, 320, and many other cases. The appeal must be
Dismissed.